                                  1

                                  2

                                  3

                                  4                                  UNITED STATES DISTRICT COURT

                                  5                                 NORTHERN DISTRICT OF CALIFORNIA

                                  6
                                         CADENCE DESIGN SYSTEMS, INC.,
                                  7                                                     Case No. 17-cv-04732-PJH
                                                       Plaintiff,
                                  8                                                     ORDER ADOPTING MAGISTRATE
                                                 v.                                     JUDGE'S REPORT AND
                                  9                                                     RECOMMENDATION
                                         POUNCE CONSULTING, INC., et al.,
                                  10                                                    Re: Dkt. Nos. 182, 205, 209, 218
                                                       Defendants.
                                  11

                                  12          Presently pending before this court are Magistrate Judge Sallie Kim’s Report and
Northern District of California
 United States District Court




                                  13   Recommendation Re: Application for Default Judgment against defendant Pounce

                                  14   Consulting, S.A. de C.V., and Judge Kim’s Report and Recommendation Re: Application

                                  15   for Default Judgment against defendant Pounce Consulting, Inc. Having reviewed those

                                  16   reports and having received no objections, the court finds the reports correct, well-

                                  17   reasoned and thorough, and adopts them in every respect.

                                  18          Plaintiff shall submit a proposed form of judgment no later than Thursday, April 25,

                                  19   2019. Plaintiff’s proposed judgment shall include the accrued prejudgment interest

                                  20   recoverable pursuant to plaintiff’s breach of contract claim as of April 25, 2019, and as of

                                  21   April 26, 2019. Plaintiff shall also file a declaration supporting those calculations.

                                  22          IT IS SO ORDERED.

                                  23   Dated: April 22, 2019

                                  24                                                 _________________________________
                                                                                     PHYLLIS J. HAMILTON
                                  25                                                 United States District Judge
                                  26
                                  27

                                  28
